DETAILED ACTION
This action is in response to the initial claims filed 7/12/2021.  Claims 1-20 are pending.  Independent claims 1, 9 and 17, and corresponding dependent claims are directed towards apparatuses and a system for secure monitoring using block chain.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12-15, 19 and 21 of U.S. Patent No. 11,063,747. Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 17/373,306
US Patent No. 11,063,747
Claims 1-5 and 8
Claim 1
Claim 6
Claim 2
Claim 7
Claim 3
Claims 9-12
Claim 12
Claims 13-14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 15
Claims 17-19
Claim 19
Claim 20
Claim 21


Drawings
The drawings are objected to because:	Fig. 3A or Fig. 3B item 337 (described in [0049] is not shown);	Fig. 6 item 669 should be labeled 683 (see [0063]); and	Fig. 8 item 865 is not described in the specification.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:	[0064] l. 2 “666” should be “665” per Fig. 6;	[0065] l. 5 “684” should be “683”;	[0067] l. 1 “784” should be “783”;	[0068] ll. 1-2 “782” should be “781”, “766” should be “765”, and “784” should be “783”;	[0068] l. 5 “782” should be “781”;	[0069] l. 3 “650” should be “738” and l. 5 “784” should be “770”;	[0073] l. 7 “984” should be “969”;	[0075] l. 2 “107-1” should be “1007-1” and l. 5 “101” should be “1001”;	[0082] l. 7 “200” should be “1100”;	[0090] l. 2 “202” should be “1102” and l. 6 “206” should be “1106”;	[00109] l. 9 “entityt" should be “entity”;	[00111] l. 16 “accepts add allows to” is grammatically incorrect, suggest amending to “accepts, adds or allows to”;	[00111] ll. 26 the application number needs to be populated;	[00130] l. 6 “accept as a local blocks” should be “accept as [[a]] local blocks”; and	[00132] l. 17 “anther” should be “another”.	Appropriate correction is required.
Claim Objections
Claims 8, 10, 12-14, 17 and 20 are objected to because of the following informalities, shown with suggested amendments:	Claim 8 l. 2 “entry” and “entries” to “entryway” and “entryways” as “entry” can be mistakenly interpreted in verb form as the action of “entering”;	Claim 10 l. 2 “entry” and “entries” to “entryway” and “entryways” as “entry” can be mistakenly interpreted in verb form as the action of “entering”;	Claim 12 should end with a period not a semi-colon;	Claim 13 l. 2 “the vehicular entity” for proper antecedent basis;
	Claim 14 l. 2 “the vehicular entity” for proper antecedent basis;	Claim 17 l. 11 “the global block chain” for proper antecedent basis; and	Claim 20 l. 2 “generate” should be “generates”.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5-7 and 9-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 l. 2, Claim 5 l. 3, Claim 7 l. 2, Claim 12 l. 1 and l. 4, Claim 13 l. 3, Claim 16 l. 2 recite the limitation “the block chain” which lacks proper antecedent basis as it is unclear whether the “global block chain” or the “local ledger block chains” are being referenced.  For purposes of applying prior art the limitation has been construed as “the global blockchain”.
Claim 6 and 14 incorporate the deficiencies of claims 5 and 13, respectively, through dependency, and are therefore also rejected.
Claim 9 ll. 8-10 recite the limitation “determining whether at least one block of a block chain is associated with the vehicular entity; and wherein the blocks in the block chain are organized in a global block chain and are added to local ledger block chains” of which “the block in the block chain” lacks proper antecedent basis.  For purposes of applying prior art the limitation has been construed as “determining whether at least one block of a plurality of blocks of a block chain is associated with the vehicular entity; and wherein the plurality of blocks in the block chain are organized in a global block chain and are added to local ledger block chains”.
Claims 10-16 incorporate the deficiencies of claim 9, through dependency, and are therefore also rejected.
Claim 12 l. 1 and l. 3 recite “the blocks of the block chain” and suffer from the same deficiency as claim 9.  For purposes of applying prior art the limitations are construed as “the plurality of blocks of the global blockchain” for proper antecedent basis, furthermore the limitation on l. 5 will be construed as “a cryptographic hash of each of the respective plurality of blocks”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2020/0145191 A1), filed on Nov. 6, 2018, in view of Day et al. (US 2017/0295180 A1), published Oct. 12, 2017.
As to claim 1, Qi substantially discloses an apparatus (Qi [0003] first participant node having processor and memory; [0010] first participant node can be grid infrastructure device), comprising:	circuitry (Qi [0044] grid infrastructure device node participating in a blockchain based V2X (vehicle-to-everything) system) configured to:		receive identity data, a signature (Qi [0044] data packets from vehicle contain digital signature and public key; [0049] digital signature uniquely identifies vehicle), and a request from an entity (Qi [0046] vehicle generates request to join private blockchain within predetermined area, request is validated and access is granted; [0048] if validation fails then vehicle is placed on an untrusted list); and		verifying an identity of the entity (Qi [0044] participants receiving data from other participants in area will authenticate digital signature using public key to authenticate data is from trusted entity) by consulting at least one of a plurality of blocks in a block chain to determine whether data associated with the entity authenticates (Qi [0006] selectively forward data to public blockchain from private when resources of private blockchain are not sufficient; [0048] validating with private blockchain can include forwarding the request to a public blockchain for validation, private blockchain synchronizes with public blockchain);		wherein the plurality of blocks in the block chain are organized in a global block chain (Qi [0047] public block chain) and are added to local ledger block chains (Qi [0046] private block chain is smaller than the public block chain, but is still fully featured and can validate new blocks; [0048] synchronization between private and public blockchain).	Qi fails to explicitly disclose receiving a request to enter a location; and authenticating entry into a location.	Day describes a system for access control using blockchain and context-based proof.	With this in mind, Day discloses receiving a request to enter a location (Day Fig. 1 item 1000 & 2000 user & mobile device requesting access to secure facility); and authenticating entry into a location (Day [0063]-[0064] state value of device created and validated; [0074] various state values of device stored in blocks of blockchain for validation; [0067] authorized access upon validation; [0074] include indication of validation event in blockchain; [0035] vehicle being cleared for entry into secure environment).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the private/public vehicle blockchain validation of Qi with the blockchain access control system of Day, such that entry into a location is granted based on the vehicle data authentication against the private/public blockchains, as it would advantageously provide addition security for monitoring access beyond initial entry to a restricted environment (Day [0004]).
As to claim 2, Qi and Day disclose the invention as claimed as described in claim 1, including wherein the circuitry is configured to verify the identity of the entity based on the identity data and the signature (Qi [0044] participants receiving data from other participants in area will authenticate digital signature using public key to authenticate data is from trusted entity; [0049] digital signature uniquely identifies vehicle).
As to claim 3, Qi and Day disclose the invention as claimed as described in claim 1, including wherein each of the plurality of blocks includes a cryptographic hash of a previous block in the block chain (Day [0074] hash of preceding block – standard feature of blockchain).
As to claim 5, Qi and Day disclose the invention as claimed as described in claim 1, including the circuitry further configured to, in response to verifying the identity of the entity and authenticating entry into the location, generate a block in the plurality of blocks in the block chain (Day [0018] request initial access state approved is stored; [0074] include indication of validation event in blockchain).
As to claim 6, Qi and Day disclose the invention as claimed as described in claim 5, including wherein the generated block indicates that the entity has been allowed to enter the location (Day [0074] various state values of device stored in blocks of blockchain for validation; [0067] authorized access upon validation; [0074] include indication of validation event in blockchain).
As to claim 7, Qi and Day disclose the invention as claimed as described in claim 6, including wherein the circuitry is further configured to add the generated block in the plurality of blocks in the block chain to a local ledger block chain associated with the particular entry into the location that the entity used (Qi [0046] private block chain is smaller than the public block chain, but is still fully featured and can validate new blocks; [0048] synchronization between private and public blockchain).
As to claim 8, Qi and Day, as currently combined, substantially disclose the invention as claimed as described in claim 1, including wherein each of the local ledger block chains are associated with a particular area of a plurality of areas (Qi [0046] create a private blockchain in a predetermined limited range or area; [0007] public blockchain includes a plurality of private blockchains (areas)).	The current combination of Qi and Day fail to explicitly disclose wherein each of the local ledger block chains are associated with a particular entry of a plurality of entries into the location.	However, Day discloses a plurality of entries into a location (Day [0026] request access through door; [0070] request for access to allow entry through a door; Fig. 1 items 115 showing doors).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the predetermined areas of Qi with the access doors of Day, such that the private blockchains are established and maintained for entryways, as it would advantageously limit the amount of data needed to be maintained for access control by restricting the data to a localized private blockchain (Qi [0046]).
As to claim 9, Qi substantially discloses an apparatus (Qi [0003] first participant node having processor and memory; [0010] first participant node can be grid infrastructure device), comprising:	circuitry (Qi [0003] first participant node having processor and memory; [0010] first participant node can be grid infrastructure device) configured to:		receive a public key, identity data, a signature (Qi [0044] data packets from vehicle contain digital signature and public key; [0049] digital signature uniquely identifies vehicle), and a request from a vehicular entity (Qi [0046] vehicle generates request to join private blockchain within predetermined area, request is validated and access is granted; [0048] if validation fails then vehicle is placed on an untrusted list);		analyze the request by:			verifying an identity of the vehicular entity based on the identity data and the signature (Qi [0044] participants receiving data from other participants in area will authenticate digital signature using public key to authenticate data is from trusted entity);			determining whether at least one block of a block chain is associated with the vehicular entity (Qi [0006] selectively forward data to public blockchain from private when resources of private blockchain are not sufficient; [0048] validating with private blockchain can include forwarding the request to a public blockchain for validation, private blockchain synchronizes with public blockchain); and		wherein the blocks in the block chain are organized in a global block chain (Qi [0047] public block chain) and are added to local ledger block chains (Qi [0046] private block chain is smaller than the public block chain, but is still fully featured and can validate new blocks).	Qi fails to explicitly disclose receiving a request to enter a location.	Day discloses receiving a request to enter a location (Day Fig. 1 item 1000 & 2000 user & mobile device requesting access to secure facility).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the private/public vehicle blockchain validation of Qi with the blockchain access control system of Day, such that entry into a location is granted based on the vehicle data authentication against the private/public blockchains, as it would advantageously provide addition security for monitoring access beyond initial entry to a restricted environment (Day [0004]).
As to claim 10, Qi and Day, as currently combined, substantially disclose the invention as claimed as described in claim 9, including wherein each of the local ledger block chains are associated with a particular area of a plurality of areas.	The current combination of Qi and Day fail to explicitly disclose wherein each of the local ledger block chains are associated with a particular entry of a plurality of entries into the location.	However, Day discloses a plurality of entries into a location (Day [0026] request access through door; [0070] request for access to allow entry through a door; Fig. 1 items 115 showing doors).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the predetermined areas of Qi with the access doors of Day, such that the private blockchains are established and maintained for entryways, as it would advantageously limit the amount of data needed to be maintained for access control by restricting the data to a localized private blockchain (Qi [0046]).
As to claim 11, Qi and Day disclose the invention as claimed as described in claim 9, including wherein the circuitry is configured to analyze the request by determining whether the at least one block indicates to allow entry to the location (Day [0018] requestor approved initial state S0 is maintained in non-repudiation validation system; [0074] blockchain as validation system; [0028] verification that device state is unchanged in restricted area; [0032] part of initial state are indications of which rooms or areas the device is allowed to be in).
As to claim 13, Qi and Day disclose the invention as claimed as described in claim 9, including wherein the circuitry is further configured to, in response to verifying the identity of the entity and allowing entry into the location, generate a block in the block chain that indicates that the vehicular entity has been allowed to enter the location (Day [0074] include indication of validation event in blockchain; [0035] vehicle being cleared for entry into secure environment).
As to claim 14, Qi and Day disclose the invention as claimed as described in claim 13, including wherein the circuitry is further configured to, in response to verifying the identity of the entity and allowing entry into the location, add a cryptographic hash of a block added prior to generation of the generated block to the generated block (Day [0074] include indication of validation event in blockchain, hash of preceding block – standard feature of blockchain).
As to claim 17, Qi substantially discloses a system (Qi [0003] V2X system), comprising:	a memory (Qi [0003] first participant node having processor and memory; [0010] first participant node can be grid infrastructure device); and	circuitry coupled to the memory (Qi [0003] first participant node having processor and memory; [0010] first participant node can be grid infrastructure device) and configured to:		verify an identity of a vehicular entity based on received identity data and a signature (Qi [0044] data packets from vehicle contain digital signature and public key, participants receiving data from other participants in area will authenticate digital signature using public key to authenticate data is from trusted entity; [0049] digital signature uniquely identifies vehicle);		consult at least one of a plurality of blocks in a global block chain to determine whether data associated with the vehicular entity authenticates the vehicular entity (Qi [0006] selectively forward data to public blockchain from private when resources of private blockchain are not sufficient; [0048] validating with private blockchain can include forwarding the request to a public blockchain for validation, private blockchain synchronizes with public blockchain); and		in response to verifying the identity of the vehicular entity:			allowing the vehicular entity access (Qi [0046] vehicle generates request to join private blockchain within predetermined area, request is validated and access is granted).	Qi fails to explicitly disclose allowing the vehicular entity access to a location; and generating a block in the plurality of blocks in the block chain indicating that the vehicular entity was allowed access.	Day discloses allowing the vehicular entity access to a location (Day [0063]-[0064] state value of device created and validated; [0074] various state values of device stored in blocks of blockchain for validation; [0067] authorized access upon validation; [0035] vehicle being cleared for entry into secure environment); and generating a block in the plurality of blocks in the block chain indicating that the vehicular entity was allowed access (Day [0074] include indication of validation event in blockchain).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the private/public vehicle blockchain validation of Qi with the blockchain access control system of Day, such that entry into a location is granted based on the vehicle data authentication against the private/public blockchains, as it would advantageously provide addition security for monitoring access beyond initial entry to a restricted environment (Day [0004]).
As to claim 18, Qi and Day disclose the invention as claimed as described in claim 17, including wherein the plurality of blocks in the global block chain are added to local ledger block chains (Qi [0046] private block chain is smaller than the public block chain, but is still fully featured and can validate new blocks; [0048] synchronization between private and public blockchain).
As to claim 19, Qi and Day, as currently combined, substantially disclose the invention as claimed as described in claim 18, including wherein each of the local ledger block chains are associated with a particular area of a plurality of areas (Qi [0046] create a private blockchain in a predetermined limited range or area; [0007] public blockchain includes a plurality of private blockchains (areas)).	The current combination of Qi and Day fail to explicitly disclose wherein each of the local ledger block chains are associated with a particular entry of a plurality of entries into the location.	However, Day discloses a plurality of entries into a location (Day [0026] request access through door; [0070] request for access to allow entry through a door; Fig. 1 items 115 showing doors).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the predetermined areas of Qi with the access doors of Day, such that the private blockchains are established and maintained for entryways, as it would advantageously limit the amount of data needed to be maintained for access control by restricting the data to a localized private blockchain (Qi [0046]).
Claims 4, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2020/0145191 A1), filed on Nov. 6, 2018, in view of Day et al. (US 2017/0295180 A1), published Oct. 12, 2017, in view of Thompson (US 2020/0204352 A1), published Jun. 25, 2020.
As to claim 4, Qi and Day substantially disclose the invention as claimed as described in claim 1, failing to explicitly disclose wherein each of the plurality of blocks includes a cryptographic hash of each of the respective plurality of blocks.	Thompson describes a method for facilitating data transfer between blockchains, including verification of the lineage of the blockchains.	With this in mind, Thompson discloses wherein each of the plurality of blocks includes a cryptographic hash of each of the respective plurality of blocks (Thompson [0068] verify current Merkle root hash – standard blockchain verification procedure, Merkle root is a hash of all transactions in a block and verifies the contents of the block).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the block verification of Thompson with the signature verification of Qi and Day, such that the block being used has a Merkle root hash that is verified as authentic, as it would advantageously prevent tampering and corruption and allow for detection of falsified identity information (Thompson [0002]-[0003]).
As to claim 12, Qi and Day substantially disclose the invention as claimed as described in claim 9, including wherein each of the blocks of the block chain includes:	a cryptographic hash of a previous block in relation to each of the blocks in the block chain (Day [0074] hash of preceding block – standard feature of blockchain).	Qi and Day fail to explicitly disclose wherein each of the blocks of the block chain includes a cryptographic hash of each of the respective plurality of blocks.	Thompson discloses wherein each of the plurality of blocks includes a cryptographic hash of each of the respective plurality of blocks (Thompson [0068] verify current Merkle root hash – standard blockchain verification procedure, Merkle root is a hash of all transactions in a block and verifies the contents of the block).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the block verification of Thompson with the signature verification of Qi and Day, such that the block being used has a Merkle root hash that is verified as authentic, as it would advantageously prevent tampering and corruption and allow for detection of falsified identity information (Thompson [0002]-[0003]).
As to claim 15, Qi and Day substantially disclose the invention as claimed as described in claim 9, including wherein the circuitry is further configured to verify the signature using a blockchain (Qi [0006] selectively forward data to public blockchain from private when resources of private blockchain are not sufficient; [0048] validating with private blockchain can include forwarding the request to a public blockchain for validation, private blockchain synchronizes with public blockchain).	Qi and Day fail to explicitly disclose verification on a freshness field of the at least one block.	Thompson discloses verification on a freshness field of the at least one block (Thompson [0068] verify current Merkle root hash – standard blockchain verification procedure, Merkle root is a hash of all transactions in the block and verifies the contents of the block).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the block verification of Thompson with the signature verification of Qi and Day, such that the block being used has a Merkle root hash that is verified as authentic, as it would advantageously prevent tampering and corruption and allow for detection of falsified identity information (Thompson [0002]-[0003]).
As to claim 16, Qi, Day and Thompson disclose the invention as claimed as described in claim 15, including wherein the circuitry determines the freshness field by identifying a field of a previous block of the block chain (Thompson [0068] verify previous block hash – standard blockchain verification procedure, verification of previous hash value proves that the lineage between blocks has not been corrupted).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2020/0145191 A1), filed on Nov. 6, 2018, in view of Day et al. (US 2017/0295180 A1), published Oct. 12, 2017, in view of Sahagun et al. (US 2019/0268162 A1), filed Feb. 28, 2019
As to claim 20, Qi and Day substantially disclose the invention as claimed as described in claim 17, including wherein the circuitry, in response to receiving an indication that the vehicular entity has exited, update the block chain (Qi [0048] dynamically unregister vehicle as it leaves predefined area from private blockchain).	Qi and Day fail to explicitly discloses wherein the circuitry generates an additional block to be added to the plurality of blocks in the global block chain indicating the vehicular entity has exited.	Sahagun describes deploying multiple nodes for creation of blockchains for trackable actions.	With this in mind, Sahagun discloses in response to an entity exiting the location, generate an additional block that indicates the entity has exited the location (Sahagun [0032] building entry/exit information in a distributed ledger).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the recordation of exit information of Sahagun with vehicle blockchain access control of Qi and Day, as it would advantageously remove the ability for an entity fake the duration of being at a secure facility (Sahagun [0032]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qi et al. (US 2020/0145191 A1) is related to a blockchain enhanced V2X communication method.
Zachary (US 2018/0342036 A1) is related to a blockchain database for data exchanged between vehicles and entities.
Griffin et al. (US 2022/0076246 A1) is related to transferring cryptographic tokens.
Elden et al. (US 2019/0392118 A1) is related to block-chain based version control.
Liebl, III et al. (US 2015/0288694 A1) is related to secure authentication using a blockchain ledger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492